DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,839,248.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are merely broader than that of the patent.  That is, the application claims recite the subject matter in separate claims which are broader in scope since all of the claimed subject matter of application claims 1-10 is present in single patent claim 1.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,231,500.  Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the application is merely broader than independent claim 1 of the patent. Dependent claims 2-10 of the application recite the same subject matter as claims 2-10 of the patent.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,166,506.  Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the application is merely broader than independent claim 1 of the patent. Dependent claims 2-10 of the application recite the same subject matter as claims 2-10 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims  1, 2, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reese et al (US 5,080,045).
Reese et al disclose a utility belt (14) comprising a belt track (within tubular structure of belt 14; see Fig. 5; col. 2, lines 66-67; col. 3, lines 35-41) including a first belt section (half of ring 14 shown in Fig. 2) coupled to a second belt section (other half of ring 14 shown in Fig. 2) by a locking mechanism (40); and a ball bearing assembly (connecting member 24) having a ball bearing (48) and a joint (threaded stem 47), wherein the ball bearing (48) rotates about the belt track (see Fig. 5; col. 3, lines 41-46).
	Regarding claim 2, the locking mechanism comprises a first male locking mechanism (pin 50) and a first female locking mechanism (the vertically oriented hole within left side of hinge 42, which receives a screw or bolt as seen Fig. 2 and in first annotated fig. below; or alternatively the left hinge member 42 which is ring shaped forms a female locking mechanism since the end of tube 14 is inserted therein as seen in Fig. 3) of the first belt section (left half of ring 14 as seen in the views of Figs. 2-3) and a second male locking mechanism (the vertical screw or bolt extending through the right half of hinge 42 as seen in Fig. 2 and first annotated fig. below) and a second female locking mechanism (the hole of latch 40 on the right side member of latch 40, through which pin 50 is inserted; col. 3, lines 56-59; or alternatively the ring shaped half of latch 40; see second annotated fig. below)  of the second belt section (right half of ring 14 as seen in Figs. 2-3).  See annotated figures below.


    PNG
    media_image1.png
    581
    694
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    314
    870
    media_image2.png
    Greyscale

Regarding claim 7, the first belt section and the second belt section each comprises an outer sheath (each half of element 42) and an inner tube (ring 14).  That is, element 42 encircles an end of each half of ring 14 as seen in Figs. 2 and 3, and thus the element 42 forms a sheath around the end of each half of ring 14.  Regarding claim 8, the inner tube (ring 14) comprises a plurality of C-shaped rings (the left half of tube 14 forms a C shaped ring, and the right half of tube 14 forms a C shaped ring; see Fig. 2).
Regarding claim 9, the belt further comprises an extender assembly (16) coupled to the belt track (suspension strap 16 forms an “extender assembly" as claimed, since it extends from the ring 14 and it is serves to suspend the ring 14 such that the ring 14 extends from the belt 12; Fig. 3).  Regarding claim 10, the extender assembly (16) comprises at least one connector (rivet 36) and at least one spacer (loop 32/insert 33); Fig. 4 and col. 3, lines 10-23.

 Claims  1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weissman (US 3,004,519).
Weissman discloses a utility belt comprising a belt track (see track formed by webs 32 with track interior 38 and slot 36; Figs. 1-2 and col. 1, lines 61-65) including a first belt section (the left half of web 16; Fig. 1) coupled to a second belt section (the right half of web 16; Fig. 1) by a locking mechanism (snaps 50,52 form a locking mechanism at ends 48a, 48b; Fig. 1 and col. 2, lines 5-12); and a ball bearing assembly (40,42) having a ball bearing (42) and a joint (loop 44, which connects to clip 46), wherein the ball bearing (42) rotates about the belt track (see Figs. 1, 2, and 6; col. 1, line 66 through col. 2, line 4).
Regarding claim 9, the harness strap assembly 12, 20, 22 forms an “extender assembly” as broadly claimed in claim 9, since the extender assembly (12, 20,22) extends upwardly from the belt.  That is, the belt further comprises an extender assembly (12, 20,22) coupled to the belt track (via stitching 14) as claim 9.  Regarding claim 10, the extender assembly comprises at least one connector (28; Fig. 1) and at least one spacer (horizontal strap 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lippe et al (US 3,868,786) in view of Weissman (US 3,004,519).
Regarding claim 1, Lippe et al disclose a utility belt (12) comprising a belt track (channels 22, 23) including a first belt section (12) coupled to a second belt section (11) by a locking mechanism (27, 17 at regions 14 and 13, respectively; Figs. 1-3) and a bearing assembly (see Fig. 4) having a bearing (slide member 38) and a joint (39 or 40), wherein the bearing (38) rotates about the belt track (22,23) ; see Figs 1-4,  col. 1, lines 56-68, col. 3, lines 1-35 and 45-67.  
Lippe discloses all of the structure of claim 1 except that the bearing 38 is a flat slide member rather than a ball bearing.  Weissman discloses a bearing (40,42) which slides in the track (38) of a belt,  the bearing being a ball bearing (42); see col. 1, line 61 through col. 2, line 4.  The use of a curved track and a ball bearing as shown by Weissman is considered to be equivalent to a flat track and flat slide bearing as shown by Lippe, since these structures are used interchangeably in the art and it is within the routine skill in the art to select the shape of the bearing and track as desired for the particular use.  Furthermore, Weissman teaches that the ball bearing is in rolling engagement with the inwardly facing surfaces of the track (col. 1, lines 66-70 of Weissman) and thus it would move more easily and with less friction than a flat slide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a ball bearing (and appropriately curved track shape to receive the ball bearing) in the belt of Lippe in order to provide a slide which more easily moves through the track by rolling, as taught by Weissman.  
Regarding claim 2, the locking mechanism of Lippe comprises a first male locking mechanism (28 or 29) and a first female locking mechanism (hole at end of element 12, which receives a pin 20; see annotated fig. below) of the first belt section (12) and second male locking mechanism (pin 20; Fig. 2) and a second female locking mechanism  (hole in end 25 which receives pin 28 or 29; Fig. 1) of the second belt section (11).  

    PNG
    media_image3.png
    410
    866
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    324
    692
    media_image4.png
    Greyscale

Regarding claim 3, the first and second male locking mechanisms each includes a top lock button and a bottom lock button, since member 28, 29 and 20 forms a  "button" as broadly claimed.  That is, the first male locking mechanism includes top lock button 28 and bottom lock button 29;  second male locking mechanism includes top lock button (upper pin 20) and a bottom lock button (lower pin 20) as claimed.  See Figs. 1-2 and annotated figures above.
Regarding claim 4, the apertures which receive pins 28, 29, and 20 form female locking mechanisms, and the eyelets 21 also form female locking mechanisms.  That is, the first female locking mechanism includes a plurality of top apertures (upper aperture which receives upper pin 20, and upper eyelet 21; see Fig. 2) and a plurality of bottom apertures (lower aperture which receives lower pin 20, and lower eyelet 21; see Fig. 2).  The second female locking mechanism includes a plurality of top apertures (upper hole in end of element 25 which receives pin 28, and eyelet in end of element 25; see annotated figure below) and a plurality of bottom apertures (lower hole in end of element 25 which receives pin  29, and eyelet in end of element 25; see annotated figure below).

    PNG
    media_image5.png
    410
    866
    media_image5.png
    Greyscale

Regarding claim 5, the first male locking mechanism connects to the second female locking mechanism when the top lock button (28) of the first male locking mechanism protrudes through one of the plurality of top apertures of the second female locking mechanism (hole in end of element 25 which receives pin 28; see annotated fig. above), and the bottom lock button (29) of the first male locking mechanism protrudes through one of the plurality of bottom apertures (bottom hole in end of element 25 which receives pin 29; see annotated fig. above) of the second female locking mechanism.
Regarding claim 6, the second male locking mechanism connects to the first female locking mechanism when the top lock button (upper pin 20) of the second male locking mechanism protrudes through one of the plurality of top apertures of the first female locking mechanism (upper hole in end of element 12 which receives upper pin 20), and the bottom lock button (lower pin 20) of the second male locking mechanism protrudes through one of the plurality of bottom apertures (lower hole in end of element 12 which receives lower pin 20; Fig 2) of the first female locking mechanism. 
Regarding claim 9, the belt of Lippe further comprises an extender assembly (connecting member 42) coupled to the belt track as claims 9 and 18 (see Figs. 3-4).  Regarding claim 10, the extender assembly comprises at least one connector (41) and at least one spacer (42); see Fig. 4 and col. 3, lines 53-58.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose belt or other track structures having a moving bearing structure similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732